***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. MARQUIS J. HARPER
               (AC 39300)
                      Alvord, Elgo and Pellegrino, Js.

                                  Syllabus

Convicted of the crime of attempt to commit robbery in the first degree as
    an accessory in violation of statute (§§ 53a-8 [a], 53a-49 [a] [2], and
    53a-134 [a] [2]), the defendant appealed to this court. The defendant’s
    conviction stemmed from his alleged conduct in driving three individuals
    to the home of a friend, B, the victim, in order to steal marijuana from
    B. Upon arrival to B’s home, the defendant stayed in his vehicle while
    the three individuals approached the house. One individual, who was
    armed with a pistol, began a physical altercation with a friend of B’s,
    who was exiting B’s home at the time of the attempted robbery, and
    when B went outside to assist his friend, B was shot in the neck,
    which left him paralyzed from the chest down. On appeal, the defendant
    claimed, inter alia, that the evidence adduced at trial was insufficient
    to sustain his conviction and that the court improperly declined to
    furnish a jury unanimity instruction as he had requested. Held:
1. The defendant could not prevail on his claim that his conviction of attempt
    to commit robbery in the first degree as an accessory was not supported
    by sufficient evidence and could not be sustained because it required
    proof that he knew or believed that one of his cohorts would be armed
    with a deadly weapon during the attempted robbery; precedent from
    our Supreme Court plainly indicates that the offense of robbery in the
    first degree in violation of § 53a-134 (a) (2) does not require proof that
    the defendant intended to possess or intended for an accomplice to
    possess a deadly weapon, and that the mens rea requirement for attempt
    to commit a crime shall be no different from the mens rea requirement
    for the commission of the crimes by the principal, and, thus, an accom-
    plice to an actual or an attempted robbery may be held criminally liable
    for his associate’s display or threatened use of a purported weapon,
    even if he did not intend or even know that such display would occur, and
    the defendant did not offer a persuasive explanation for distinguishing
    between subsections (a) (1) and (a) (2) of § 53a-49, both of which
    proscribe intentional conduct on the part of a defendant in attempting
    to commit a criminal offense, and his claim that subsection (a) (2)
    contains an additional specific intent element of § 53a-49 was unavailing.
2. The defendant could not prevail on his claim that the trial court improperly
    declined to provide his requested instruction on jury unanimity with
    respect to reasonable doubt: the instructions provided by the court on
    both reasonable doubt and juror unanimity were sufficiently correct in
    law, adapted to the issues and provided ample guidance to the jury, and
    the requested instruction did not contain an accurate statement of the
    law, as it contravened the precept of reasonable doubt and the defen-
    dant’s proposition that jurors must be instructed that unanimity is
    required on the nature or source of reasonable doubt was without legal
    support, the defendant having failed to provide any Connecticut author-
    ity to substantiate that novel assertion, and his reliance on federal case
    law having been plainly inapposite; accordingly, there was little likeli-
    hood that the instructions, considered as a whole, misled the jury into
    believing that the nature or source of their reasonable doubt had to be
    unanimously shared by all jurors, it was presumed that the jurors heeded
    the court’s instructions, and in light of the particular facts of this case
    and mindful of the jury’s obligation to construe the court’s charge as a
    whole, there was no reasonable possibility that the trial court’s charge
    misled the jury on the unanimity requirement.
            Argued April 17—officially released August 7, 2018

                             Procedural History

  Substitute information charging the defendant with
the crimes of conspiracy to commit robbery in the first
degree and attempt to commit robbery in the first
degree as an accessory, brought to the Superior Court
in the judicial district of New Haven and tried to the
jury before the court, Alander, J.; thereafter, the trial
court granted a motion for a judgment of acquittal as
to the conspiracy count; verdict and judgment of guilty
of attempt to commit robbery in the first degree as an
accessory, from which the defendant appealed to this
court. Affirmed.
  Temmy Ann Miller, assigned counsel, with whom,
on the brief, was Owen Firestone, for the appellant
(defendant).
   Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, and John P. Doyle, Jr., senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   ELGO, J. The defendant, Marquis J. Harper, appeals
from the judgment of conviction, rendered after a jury
trial, of one count of attempt to commit robbery in the
first degree as an accessory in violation of General
Statutes §§ 53a-8 (a), 53a-49 (a) (2) and 53a-134 (a) (2).
On appeal, the defendant claims that (1) the evidence
adduced at trial was insufficient to sustain his convic-
tion and (2) the court improperly declined to furnish a
jury unanimity instruction requested by the defendant.
We disagree and, accordingly, affirm the judgment of
the trial court.
   On the basis of the evidence presented at trial, the
jury reasonably could have found the following facts.
The defendant, Kevin Blackman, Marquis Winfrey, and
Anthony Carmichael were smoking marijuana together
in Hamden on the evening of July 1, 2010. When they
later discussed how to obtain more marijuana, the
defendant proposed robbing the victim, John Belcher.
The defendant assured the others that the victim had
marijuana at his residence.1
   At that time, the four individuals were inside the
defendant’s vehicle. The defendant then placed a tele-
phone call to the victim and confirmed that he was
home. During that call, the defendant identified himself
to the victim, who had never received a telephone call
from the defendant. When that brief conversation con-
cluded, the defendant drove his vehicle toward the vic-
tim’s residence. Carmichael was seated in the front
passenger seat, while Blackman and Winfrey were in
the back of the vehicle.
  The defendant parked his vehicle on Fawn Ridge
Drive in Hamden, a dead end street 986 feet from the
victim’s residence. He positioned his vehicle on a corner
pointed in the direction of Woodin Street; to do so, the
defendant had to turn around his vehicle on that dead
end street. The defendant, at that time, informed the
others that he ‘‘just was the driver’’ and would stay with
the vehicle.
  While the defendant remained in the vehicle, Black-
man, Winfrey, and Carmichael exited and walked to the
victim’s residence. Blackman and Winfrey wore black
masks that concealed everything but their eyes. Black-
man also wore what Winfrey testified was a ‘‘White
Sox hat’’ and carried a firearm as he approached the
residence. Kevin Russell, a friend of the victim, was
exiting the residence as the men arrived. From his
kitchen, the victim watched as a masked individual
approached and began ‘‘tussling back and forth’’ with
Russell. The victim came outside and noticed that the
assailant was holding a gun. As he looked for an object
to strike him with, the victim saw ‘‘a flash and [heard]
a loud noise’’ and then fell face down to the ground.
The victim sustained a gunshot wound to the neck,
which ultimately left him paralyzed from the chest
down. At trial, Winfrey testified that he witnessed Black-
man shoot the victim.
  The assailants immediately fled the scene. Carmi-
chael returned to the defendant’s waiting car and the
defendant began to drive away. The defendant also
picked Blackman up as he was leaving the area and
drove him home. Winfrey, who lived nearby on Fawn
Ridge Drive, ran home on foot.
  During their criminal investigation, the police recov-
ered a Chicago White Sox baseball cap from the scene
of the crime. Subsequent testing at the state forensic
laboratory confirmed the presence of DNA belonging to
Blackman on the cap. Blackman thereafter was arrested
and charged with various crimes stemming from his
involvement in the attempted robbery.2 Winfrey also
was arrested after the police learned of his alleged
involvement in that incident. While in police custody,
Winfrey provided a statement admitting his involvement
therein. Winfrey, at that time, indicated that the defen-
dant, Blackman, and Carmichael also were involved.3
   When the police interviewed the defendant, he ini-
tially denied having any involvement in the attempted
robbery and asked ‘‘who made a statement against him,
what was said in the statement, and what other evidence
[the police] had to implicate his involvement.’’ Approxi-
mately thirty-seven minutes into that interview, the
defendant admitted that he had driven Blackman, Win-
frey, and Carmichael to Fawn Ridge Drive, but main-
tained that he did so ‘‘without knowledge of what was
going to happen.’’
   The defendant was arrested and charged with con-
spiracy to commit robbery in the first degree in violation
of General Statutes §§ 53a-48 and 53a-134 (a) (2) and
attempt to commit robbery in the first degree as an
accessory in violation of §§ 53a-8 (a), 53a-49 (a) (2) and
53a-134 (a) (2). A jury trial followed. After the state
rested its case-in-chief, the defendant moved for a judg-
ment of acquittal on the conspiracy count, claiming that
the evidence was insufficient because there was no
evidence, direct or circumstantial, that the defendant
had agreed or intended that his coconspirators would
use a firearm during the robbery. See State v. Pond,
315 Conn. 451, 489, 108 A.3d 1083 (2015). In response,
the state conceded that although a firearm was used
in the attempted robbery of the victim, ‘‘there wasn’t
any evidence that [the defendant] knew that there was
a firearm present.’’ The court agreed with the defendant,
stating that because no such evidence was introduced
at trial, the jury could not reasonably find ‘‘that element
of the crime of conspiracy to commit robbery in the
first degree’’ proven beyond a reasonable doubt.
Accordingly, the court rendered a judgment of acquittal
on the conspiracy charge. The defendant then rested
without presenting any evidence.
  After providing a detailed charge, the court submitted
the remaining count of attempt to commit robbery in
the first degree as an accessory to the jury. The jury
found the defendant guilty and the court rendered judg-
ment accordingly. The court thereafter sentenced the
defendant to a term of fifteen years incarceration, exe-
cution suspended after five years, followed by a three
year term of probation. From that judgment, the defen-
dant now appeals.
                             I
   The defendant first claims that the evidence adduced
at trial was insufficient to sustain his conviction of
attempt to commit robbery in the first degree as an
accessory in violation of §§ 53a-8 (a), 53a-49 (a) (2) and
53a-134 (a) (2). He contends that a conviction of that
offense requires proof that he knew or believed that
one of his accomplices would be armed with a deadly
weapon during the attempted robbery. Because it is
undisputed that no such evidence was presented at
trial, the defendant maintains that his conviction cannot
stand. We disagree.
   ‘‘In reviewing a sufficiency of the evidence claim, we
apply a two part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [jury] reasonably could have concluded that the
cumulative force of the evidence established guilt
beyond a reasonable doubt . . . . This court cannot
substitute its own judgment for that of the jury if there
is sufficient evidence to support [its] verdict.’’ (Internal
quotation marks omitted.) State v. Allan, 311 Conn. 1,
25, 83 A.3d 326 (2014). In applying that test, ‘‘we do not
ask whether there is a reasonable view of the evidence
that would support a reasonable hypothesis of inno-
cence. We ask, instead, whether there is a reasonable
view of the evidence that supports the jury’s verdict
of guilty.’’ (Internal quotation marks omitted.) State v.
Stephen J. R., 309 Conn. 586, 594, 72 A.3d 379 (2013).
   As the defendant notes in his principal appellate brief,
the crux of his claim concerns the proper interpretation
of the pertinent statutes underlying his conviction. Sec-
tion 53a-8, which governs accessorial liability, provides
in relevant part: ‘‘(a) A person, acting with the mental
state required for commission of an offense, who solic-
its, requests, commands, importunes or intentionally
aids another person to engage in conduct which consti-
tutes an offense shall be criminally liable for such con-
duct and may be prosecuted and punished as if he were
the principal offender.’’ The criminal offense at issue
in the present case is robbery in the first degree. Section
53a-134 (a) (2), which defines that offense, provides
that ‘‘[a] person is guilty of robbery in the first degree
when, in the course of the commission of the crime of
robbery as defined in [General Statutes §] 53a-133 or
of immediate flight therefrom, he or another participant
in the crime . . . is armed with a deadly weapon
. . . .’’ Section 53a-133, in turn, defines robbery as
‘‘when, in the course of committing a larceny, he uses
or threatens the immediate use of physical force upon
another person for the purpose of: (1) Preventing or
overcoming resistance to the taking of the property or
to the retention thereof immediately after the taking;
or (2) compelling the owner of such property or another
person to deliver up the property or to engage in other
conduct which aids in the commission of the larceny.’’4
Lastly, § 53a-49 (a) (2) provides that ‘‘[a] person is guilty
of an attempt to commit a crime if, acting with the kind
of mental state required for commission of the crime,
he . . . intentionally does or omits to do anything
which, under the circumstances as he believes them to
be, is an act or omission constituting a substantial step
in a course of conduct planned to culminate in his
commission of the crime.’’ On appeal, the defendant
claims that the offense of attempt to commit robbery
in the first degree as an accessory in violation of §§ 53a-
8 (a), 53a-49 (a) (2) and 53a-134 (a) (2) requires proof
of an additional mental state—namely, that he believed
that one of his accomplices would be armed with a
deadly weapon.
   In considering that claim, we do not write on a clean
slate. Our Supreme Court has addressed the statutes in
question on multiple occasions. That precedent plainly
indicates that the offense of robbery in the first degree
in violation of § 53a-134 (a) (2) does not require proof
that a defendant intended to possess a deadly weapon.
See State v. Avila, 223 Conn. 595, 609, 613 A.2d 731
(1992); State v. Crosswell, 223 Conn. 243, 261 n.14, 612
A.2d 1174 (1992); State v. McCalpine, 190 Conn. 822,
833, 463 A.2d 545 (1983). Furthermore, as our Supreme
Court has observed, ‘‘the legislature [has] expressly pro-
vided and clearly intended that the mens rea require-
ment for . . . attempting to commit a crime shall be
no different from the mens rea requirement for the
commission of [the] crime by a principal.’’ State v. Pond,
supra, 315 Conn. 470. As a result, ‘‘[a]n accomplice to
an actual or attempted robbery may be held criminally
liable for his associate’s display or threatened use of a
purported weapon and thus convicted of the more seri-
ous crime of robbery in the second degree, even if he
did not intend or even know that such a display would
occur. . . . In defining the various degrees of the crime
of robbery, the legislature has made a reasonable deter-
mination that, if an individual willingly participates in
a robbery or attempted robbery, during which one of
the perpetrators actually threatens the use of deadly
force, that individual should be held criminally liable
for the increased risk that injury or death will result,
even if he did not specifically intend for the threat to
be made.’’ (Citation omitted; emphasis omitted.) Id.,
476. Accordingly, a conviction as an accessory to an
attempted robbery in the first degree pursuant to §§ 53a-
8, 53a-49 (a) (2), and 53a-134 (a) (2) does not require
the state to demonstrate that the accused intended for
an accomplice to possess a deadly weapon.
   Also relevant is State v. Harrison, 178 Conn. 689,
690, 425 A.2d 111 (1979), which, like the present case,
involved a conviction for the crime of accessory to an
attempted robbery in the first degree. In outlining the
elements essential to that crime, the court explained:
‘‘The state must prove beyond a reasonable doubt that
the accused possessed the intent to commit the crime
charged. The defendant here was charged with acces-
sory to attempted robbery. The statutes governing that
crime are [§§] 53a-8, 53a-49 (a) (2), and 53a-134 (a) (2).
The accessory statute, § 53a-8, sets forth the element
of intent as a twofold requirement: that the accessory
have the intent to aid the principal and that in so aiding
he intend to commit the offense with which he is
charged. . . . The criminal attempt statute, § 53a-49
(a) (2), also has as an element the intent to commit the
crime attempted. Finally, § 53a-134 (a) (2), robbery in
the first degree, requires as an element of the crime the
intent of the defendant to deprive another of property
or to appropriate it to himself or a third person. See
General Statutes §§ 53a-133 and 53a-119.’’ (Citation
omitted; emphasis omitted; footnotes omitted.) Id., 694.
To convict a defendant as accessory to an attempted
robbery in the first degree pursuant to those statutes,
the court held that the state must ‘‘prove beyond a
reasonable doubt that the defendant: (1) intended to aid
the . . . principals in [the robbery], and (2) intended
to deprive another of property.’’ Id., 694–95.
   Although the court in Harrison recognized that a
violation of § 53a-134 (a) (2) required proof that a partic-
ipant in the crime ‘‘is armed with a deadly weapon’’;
id., 694 n.4; the court did not hold that any particular
mental state with respect thereto was required on the
part of an accessory to that crime, a distinction that it
emphasized four years later in State v. McCalpine,
supra, 190 Conn. 822. After noting that Harrison
involved a defendant ‘‘charged as an accessory to
attempted robbery’’ in violation of §§ 53a-8, 53a-49 (a)
(2), and 53a-134 (a) (2), our Supreme Court stated that
‘‘[c]ontrary to the defendants’ allegations, [Harrison]
imposed no requirement that the accessory [to the
attempted robbery] possess the intent . . . to possess
a deadly weapon.’’ Id., 832–33. This court, as an interme-
diate appellate body, is bound by those previous judicial
interpretations. See State v. Bush, 325 Conn. 272, 288–
89, 157 A.3d 586 (2017); State v. Carrillo Palencia, 162
Conn. App. 569, 581 n.9, 132 A.3d 1097, cert. denied,
320 Conn. 927, 133 A.3d 459 (2016).
  The defendant’s attempt to distinguish between sub-
sections (a) (1) and (a) (2) of § 53a-49, our criminal
attempt statute, is equally unavailing. Both proscribe
intentional conduct on the part of a defendant in
attempting to commit a criminal offense. Whereas sub-
section (a) (1) pertains to a defendant who ‘‘[i]ntention-
ally engages in conduct which would constitute the
crime if attendant circumstances were as he believes
them to be,’’ subsection (a) (2) pertains to a defendant
who ‘‘intentionally does or omits to do anything which,
under the circumstances as he believes them to be, is
an act or omission constituting a substantial step in a
course of conduct planned to culminate in his commis-
sion of the crime.’’ The defendant claims that the ‘‘cir-
cumstances as he believes them to be’’ language utilized
in § 53a-49 (a) (2) ‘‘establishes an additional mental
state requirement’’ that, as applied to the present case,
necessitated proof that he believed that one of his
accomplices was armed with a deadly weapon during
the attempted robbery. We disagree. As our Supreme
Court clarified in State v. Pond, supra, 315 Conn. 464,
the possession or brandishing of a deadly weapon is not
an attendant circumstance, but rather ‘‘is quintessential
criminal conduct’’ that constitutes a ‘‘conduct element’’
of the criminal offense.5 For that reason, the court
explained that ‘‘if one participant decides to brandish
a gun in what had been planned as an unarmed robbery,
his accomplices may be convicted of robbery in the
first degree for their role in the crime, regardless of their
knowledge or intention with regard to the weapon.’’
Id., 480.
    Furthermore, the defendant, in arguing that § 53a-49
(a) (2) contains an additional specific intent element,
has offered no persuasive explanation for so differenti-
ating between subsections (a) (1) and (a) (2) of our
criminal attempt statute. In this regard, we are mindful
that in 2015, our Supreme Court recognized that ‘‘the
legislature [has] expressly provided and clearly
intended that the mens rea requirement for . . .
attempting to commit a crime shall be no different from
the mens rea requirement for the commission of [the]
crime by a principal.’’ State v. Pond, supra, 315 Conn.
470. In the years since that decision was published, the
General Assembly has not seen fit to amend § 53a-49
(a) in any manner. Because the legislature is presumed
to be aware of the court’s interpretation of a statute,
‘‘its subsequent nonaction may be understood as a vali-
dation of that interpretation.’’ (Internal quotation marks
omitted.) State v. Canady, 297 Conn. 322, 333, 998 A.2d
1135 (2010).
  In light of the foregoing, we reject the defendant’s
claim that his attempted robbery in the first degree as
an accessory required proof that he knew or believed
that one of his cohorts would be armed with a deadly
weapon during the attempted robbery. His claim of
evidential insufficiency, therefore, fails.
                             II
  The defendant also claims that the court improperly
declined his request to provide an instruction on jury
unanimity with respect to reasonable doubt. We do
not agree.
   ‘‘The standard of review for claims of instructional
impropriety is well established. [I]ndividual jury
instructions should not be judged in artificial isolation
. . . but must be viewed in the context of the overall
charge. . . . The pertinent test is whether the charge,
read in its entirety, fairly presents the case to the jury
in such a way that injustice is not done to either party
under the established rules of law. . . . Thus, [t]he
whole charge must be considered from the standpoint
of its effect on the [jurors] in guiding them to the proper
verdict . . . and not critically dissected in a micro-
scopic search for possible error. . . . Accordingly, [i]n
reviewing a constitutional challenge to the trial court’s
instruction, we must consider the jury charge as a whole
to determine whether it is reasonably possible that the
instruction misled the jury. . . . In other words, we
must consider whether the instructions [in totality] are
sufficiently correct in law, adapted to the issues and
ample for the guidance of the jury. . . . A challenge
to the validity of jury instructions presents a question
of law over which [we have] plenary review.’’ (Citation
omitted; internal quotation marks omitted.) State v.
Campbell, 328 Conn. 444, 528–29, 180 A.3d 882 (2018).
  The following additional facts are relevant to the
defendant’s claim. At trial, the defendant submitted a
request to charge, in which he sought, inter alia, an
instruction on jury unanimity with respect to reasonable
doubt. That proposed instruction stated: ‘‘A further
point of clarification is necessary on the concept of
reasonable doubt. You will recall that I have instructed
you at the outset of this case that the jury’s verdict
must be unanimous. You are instructed that it is not
necessary that jurors agree on the nature of or the
source of the reasonable doubt. Moreover, it is not even
necessary that the juror be able to explain or articulate
what the reasonable doubt is. All that is required is that
the jurors each agree that one (or more) reasonable
doubt(s) exist(s) after a full review of the evidence or
lack of evidence in the case. By way of example, each
of the six jurors may have a different reason or reasons
why he or she believes that the [s]tate has failed to
prove its case beyond a reasonable doubt. As long as
the jurors unanimously agree on the general proposition
that the [s]tate has not proven its case beyond a reason-
able doubt, the unanimity is achieved. There need not be
unanimity on the underlying causes for such a belief.’’
(Emphasis in original.)
   The court held a charging conference on March 18,
2016, at which the defendant reiterated that request,
arguing that ‘‘the unanimity required for the conviction
is one thing, but . . . [the jurors] also have to be
instructed that they don’t need to be unanimous in
their—what their doubt might be. . . . [T]hey need to
be told they don’t need to agree as to why they don’t
want to convict.’’ The state objected to that request,6 and
the court thereafter declined to furnish the requested
instruction, stating: ‘‘I just don’t think it’s necessary,
the reason being [that] the only time I tell [the jurors
that] they need to be unanimous is on their verdict of
guilty or not guilty. I don’t refer to their need to be
unanimous with respect to any other issue. So there’s
no reason for them to believe that they need to be
unanimous on the issue of reasonable doubt. So I just
don’t think it’s necessary. So for that reason, I decline
to give it.’’
   In its subsequent charge, the court instructed jurors
that ‘‘the defendant is presumed to be innocent of each
crime with which he has been charged. This presump-
tion of innocence was with this defendant when he was
presented for trial in this case. It continues with him
throughout this trial unless and until such time as you, in
the course of your deliberations, unanimously conclude
that the state has overcome that presumption by prov-
ing him guilty beyond a reasonable doubt. . . . The
state has the burden of proving that the defendant is
guilty of the crime with which he is charged. The defen-
dant has no burden in this case to prove he is not
guilty or to present any evidence to disprove the charge
against him. This means that the state must prove
beyond a reasonable doubt each and every element
necessary to constitute the crime charged. It is not
enough for the state to prove only certain of those
elements, because if proof of even one element is lack-
ing, you must find the accused not guilty.’’ The court
then provided a comprehensive instruction on reason-
able doubt, the propriety of which is not contested in
this appeal.7
   Following a series of instructions on the elements of
the charged offense, the court then provided an instruc-
tion to jurors on the issue of unanimity, stating: ‘‘I want
to impress upon you that you are duty bound as jurors
to apply the law as I outlined it, to determine the facts
on the basis of the evidence as it has been presented,
and then to render a verdict of guilty or not guilty as to
the offense charged. Your verdict must be unanimous.
There is no such thing as a majority vote of a jury in
Connecticut. Rather, you must all agree on the verdict.’’
(Emphasis added.) The court continued: ‘‘When you are
in the jury room, listen to each other and discuss the
evidence and issues in the case among yourselves. Each
of you has the duty to consult with one another and to
deliberate in an effort to agree unanimously on a ver-
dict if you can do so without violating your individual
judgment and conscience. While each of you must
decide the case for yourself and not merely acquiesce
in the conclusion of your fellow jurors, you should
examine the issues and the evidence before you with
candor and frankness and with proper regard for the
opinions of each other.’’ (Emphasis added.)
   The jury later returned a verdict in which it found
the defendant guilty of attempt to commit robbery in
the first degree as an accessory. In accepting that ver-
dict, the court canvassed the jurors to confirm that
‘‘each of you do say unanimously that the defendant is
guilty’’ of that criminal offense. All members of the jury
responded affirmatively.
   On appeal, the defendant claims that the court
improperly declined to provide his requested instruc-
tion on jury unanimity. Relying on State v. Casey, 201
Conn. 174, 178, 513 A.2d 1183 (1986), he argues that
the court was obligated to furnish that instruction
because it ‘‘was relevant to the issues of the case and
was an accurate statement of the law.’’
   Contrary to the contention of defendant, we conclude
that the requested instruction does not contain an accu-
rate statement of the law. It is well established that
reasonable doubt ‘‘must be based on reason . . . and
if [a juror] cannot attribute a reason for it then . . . it
is not a reasonable doubt.’’ State v. Moss, 189 Conn.
364, 366, 456 A.2d 274 (1983); accord State v. Coward,
292 Conn. 296, 317, 972 A.2d 691 (2009) (reasonable
doubt is doubt for which juror conscientiously can pro-
vide reason). The instruction requested by the defen-
dant contravenes that precept, as it incorrectly states
that ‘‘it is not even necessary that the juror be able to
explain or articulate what the reasonable doubt is. All
that is required is that the jurors each agree that one (or
more) reasonable doubt(s) exist(s) after a full review
of the evidence or lack of evidence in the case.’’ As our
Supreme Court has observed, ‘‘[a] trial court is under
no obligation to give a requested jury instruction that
does not constitute an accurate statement of the law.’’
State v. Wilson, 242 Conn. 605, 628, 700 A.2d 633 (1997).
   In addition, the proposition advanced by the defen-
dant—that jurors must be instructed that unanimity is
not required on ‘‘the nature or the source of the reason-
able doubt’’—is without legal support. The defendant
has provided no Connecticut authority to substantiate
that novel assertion, and the one federal case on which
he relies is plainly inapposite. In Mills v. Maryland, 486
U.S. 367, 369, 108 S. Ct. 1860, 100 L. Ed. 2d 384 (1988),
the United States Supreme Court considered the propri-
ety of Maryland’s capital punishment sentencing
scheme. The court emphasized that ‘‘[t]he decision to
exercise the power of the State to execute a defendant
is unlike any other decision citizens and public officials
are called upon to make.’’ Id., 383. For that reason, the
court explained, ‘‘[i]n reviewing death sentences, the
[c]ourt has demanded even greater certainty that the
jury’s conclusions rested on proper grounds.’’ Id., 376.
The court also recognized that ‘‘in a capital case . . .
the sentencer may not refuse to consider or be pre-
cluded from considering any relevant mitigating evi-
dence . . . .’’8 (Citations omitted; emphasis omitted;
internal quotation marks omitted.) Id. 374–75.
  After the defendant in Mills was found guilty of first
degree murder, the sentencing phase of trial com-
menced, at which the defendant raised various mitigat-
ing circumstances. Id., 369–70. In its charge, the judge
instructed jurors that they ‘‘must consider whether the
aggravating circumstance . . . has been proven
beyond a reasonable doubt. If you unanimously con-
clude that it has been so proven, you should answer
that question yes. If you are not so satisfied, then of
course you must answer no.’’ (Emphasis in original;
internal quotation marks omitted.) Id., 378. On its ver-
dict form, the jury subsequently ‘‘marked ‘no’ beside
each referenced mitigating circumstance and returned
a sentence of death.’’ Id., 370. In light of the ambiguity
in the court’s instructions and the verdict form itself,
the United States Supreme Court ultimately held that
there was ‘‘a substantial probability that reasonable
jurors, upon receiving the judge’s instructions in this
case, and in attempting to complete the verdict form as
instructed, well may have thought they were precluded
from considering any mitigating evidence unless all
[twelve] jurors agreed on the existence of a particular
such circumstance.’’ Id., 384. For that reason, the court
vacated the defendant’s death sentence and remanded
the matter for further proceedings. Id.
   The present case is both contextually and factually
distinguishable from Mills. This is not a capital case,
at which an ‘‘even greater’’ measure of scrutiny applies.
Id., 376. Nor is this a case in which the court’s instruc-
tions, considered as a whole, likely led jurors to believe
that the basis for reasonable doubt on the part of an
individual juror had to be shared by all members of the
jury. To the contrary, the court’s instructions repeatedly
apprised jurors that their verdict must be unanimous,
stating in unequivocal terms that ‘‘you must all agree
on the verdict’’ and ‘‘[y]our verdict must be unanimous.’’
At the same time, the court in its instructions empha-
sized that each juror was obligated ‘‘to deliberate in an
effort to agree unanimously on a verdict if you can do
so without violating your individual judgment and
conscience. . . . [E]ach of you must decide the case
for yourself and not merely acquiesce in the conclusion
of your fellow jurors . . . .’’ (Emphasis added.) We
must presume that the jurors heeded those instructions.
See State v. Parrott, 262 Conn. 276, 294, 811 A.2d 705
(2003). Accordingly, in contrast to Mills, there is little
likelihood that the instructions in the present case mis-
led the jury into believing that the ‘‘nature or the source
of [their] reasonable doubt’’ had to unanimously be
shared by all jurors.
   In his request to charge, the defendant cited to Dunn
v. Perrin, 570 F.2d 21 (1st Cir. 1978), cert. denied, 437
U.S. 910, 98 S. Ct. 3102, 57 L. Ed. 2d 1141 (1978), and
State v. Moss, supra, 189 Conn. 364, in support of his
proposed instruction. As the trial court noted during
its charging conference, neither case has any relevance
to the issue of unanimity among jurors, and the defen-
dant on appeal has abandoned his reliance on those
decisions. Furthermore, the defendant has provided no
authority indicating that any jurisdiction has adopted
the proposition advanced by him—that jurors in a crimi-
nal trial must be instructed that unanimity is not
required on ‘‘the nature or the source of the reasonable
doubt.’’ For that reason, and in light of the court’s obser-
vation that ‘‘the only time I tell [the jurors that] they
need to be unanimous is on their verdict of guilty [and]
I don’t refer to their need to be unanimous with respect
to any other issue,’’ the court concluded that the
requested instruction was unnecessary. We concur with
that determination. On the particular facts of this case,
and mindful of our obligation to construe the court’s
charge as a whole; State v. Jones, 320 Conn. 22, 53, 128
A.3d 431 (2015); we are not persuaded that there is
any reasonable possibility that the trial court’s charge
misled the jury on the unanimity requirement. The
instructions provided by the court on both reasonable
doubt and juror unanimity were sufficiently correct in
law, adapted to the issues and provided ample guidance
to the jury. The defendant, therefore, cannot establish
instructional error on the part of the trial court.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
      At trial, the victim testified that he knew the defendant’s family ‘‘very
well’’ and played basketball with the defendant at a local park. The victim
further testified that, on those occasions, he smoked marijuana with the
defendant.
    2
      Blackman ultimately pleaded guilty to conspiracy to commit assault in
the first degree in violation of General Statutes §§ 53a-48 and 53a-59 (a) (1),
conspiracy to commit robbery in the first degree in violation of General
Statutes §§ 53a-48 and 53a-134 (a) (2) and criminal possession of a firearm
in violation of General Statutes § 53a-217.
    3
      At trial, Winfrey testified that he subsequently pleaded guilty to conspir-
acy to commit robbery in the first degree in violation of General Statutes
§§ 53a-134 (a) (2) and 53a-48 stemming from his involvement in the attempted
robbery of the victim.
    4
      ‘‘A person commits larceny when, with intent to deprive another of
property or to appropriate the same to himself or a third person, he wrong-
fully takes, obtains or withholds such property from an owner. . . .’’ General
Statutes § 53a-119.
    5
      In State v. Pond, supra, 315 Conn. 461–62, the court discussed ‘‘the
well established, if somewhat arcane, distinction between three types or
categories of essential elements that define each criminal offense: conduct,
results, and attendant circumstances.’’ The court contrasted ‘‘conduct ele-
ments,’’ such as ‘‘the brandishing of a weapon,’’ from ‘‘attendant circum-
stances,’’ such as ‘‘circumstantial features of the weapon used (e.g., whether
a firearm is registered or operational).’’ Id., 462.
    6
      During the charging conference, the prosecutor stated in relevant part:
‘‘If a juror has a reasonable doubt . . . they’re going to have that for what-
ever underlying reasons they are going to have. There’s no support or author-
ity in the case [law] that we need to tell them well, if you have a different
type of reasonable doubt, then this one has a different type of reasonable
doubt, then we run into problems, and I’m concerned about the other way
too. If you don’t have a reasonable doubt, then I’m thinking well, I’ve got
to sit and explain why I don’t have a reasonable doubt versus this one on
reasonable doubt. There’s no authority in the law for it.’’
   7
     The court stated: ‘‘[T]he state has the burden of proving the defendant
guilty beyond a reasonable doubt. Proof beyond a reasonable doubt is proof
that leaves you firmly convinced of the defendant’s guilt. Some of you may
be aware that in civil cases, jurors are told that it is necessary to prove
only that a fact is more likely true than not true. In criminal cases, the
[state’s] proof must be more persuasive than that. It must be beyond a
reasonable doubt. A reasonable doubt is an honest and reasonable uncer-
tainty in your minds about the guilt of the defendant after you have given
full and impartial consideration to all of the evidence. A reasonable doubt
may arise from the evidence itself or from a lack of evidence.
   ‘‘In this world, we know very few things with absolute certainty. In criminal
cases, the law does not require proof that overcomes every possible doubt.
If, based on your consideration of the evidence, you are firmly convinced
that the defendant is guilty of the crime charged, you must find him guilty.
If, on the other hand, you are not firmly convinced of the defendant’s guilt,
you must give the defendant the benefit of the doubt and find him not guilty.’’
   8
     Under the sentencing scheme at issue in Mills, ‘‘if the sentencer finds
that any mitigating circumstance or circumstances have been proved to
exist, it then proceeds to decide whether those mitigating circumstances
outweigh the aggravating circumstances and sentences the defendant
accordingly.’’ Mills v. Maryland, supra, 486 U.S. 375.